Citation Nr: 0817659	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1952 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and bilateral tinnitus.  

After being appointed by the veteran to represent him, the 
National Veterans Legal Services Program (NVLSP) notified the 
veteran of its inability to represent him and filed a March 
2008 motion to withdraw with the Board.  In April 2008 the 
Board granted the motion and notified the veteran of his 
options.  The Board provided 30 days for the veteran to 
appoint another representative or to notify the Board that he 
wished to represent himself.  No further communication has 
been received from the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for bilateral hearing loss and bilateral tinnitus 
is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure to gunfire during 
basic training in 1952.  A September 1954 service separation 
examination report revealed that the veteran's hearing on 
whispered voice testing was 15/15 in both ears.  His DD Form 
214 indicated that his most significant military duty 
included assignment as a military policeman.  

Initially, the Board notes that the veteran's service 
treatment records are unavailable.  The National Personnel 
Records Center (NPRC) reported that the records may have been 
destroyed in a fire at that facility in 1973.  However, the 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's service connection claims 
has been undertaken with this duty in mind.

The Board notes that the claims file does include private 
audiogram evaluation reports dated in August 2004 and May 
2006, that each reflect audiometric findings; however, these 
findings are reported in graphic instead of numeric form.  
The Board is precluded from applying these graphic results to 
the criteria of 38 C.F.R. § 3.385 to determine whether the 
veteran has a bilateral hearing loss disability.  See Kelly 
v. Brown, 7 Vet. App. 471 (1995) (holding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data).

During an August 2006 VA audiological examination the veteran 
reported that he had a history of daily exposure to gunfire 
noise during basic training and noted that he never wore ear 
protection.  He indicated that after separation from service 
he worked as a systems analyst and denied any occupational or 
recreational noise exposure.  The examiner diagnosed moderate 
to profound asymmetrical sensorineural hearing loss (hearing 
loss was greater in the left ear than the right ear) and 
bilateral, constant tinnitus.  

October 2006 VA treatment records show that the veteran was 
evaluated by a VA otolaryngologist, who assessed asymmetric 
sensorineural hearing loss since the time of significant 
military noise trauma.  The physician discussed the 
possibility of a retrocochlear lesion and suggested a 
magnetic resonance imaging (MRI) test to rule it out, but the 
veteran declined.  Additional VA treatment records show that 
the veteran received hearing aids in October 2006.

Competent evidence clearly shows that the veteran has a 
current left ear hearing loss disability for VA purposes as 
well as bilateral tinnitus.  The question remains whether, as 
noted above, there is a medically sound basis for attributing 
either of these disabilities to service, to include in-
service noise exposure.  In view of the foregoing, the AMC/RO 
should schedule the veteran for a medical examination to 
determine whether his current left ear hearing loss and 
bilateral tinnitus disabilities are related to events during 
active service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in West Haven, Connecticut; however, as 
the claims file only includes records from that facility 
dated up to October 2006, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In view of the foregoing, the matters on appeal are REMANDED 
for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied. 

2.  The AMC/RO should contact the veteran 
and obtain information about his 
occupational and recreational history 
both before and after he entered military 
service.  The veteran is also requested 
to provide a list of all jobs he had 
before and after service.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his hearing 
loss and bilateral tinnitus disabilities.  
Of particular interest are any West Haven 
VAMC outstanding records of evaluation 
and/or treatment of the veteran's hearing 
loss and bilateral tinnitus disabilites, 
for the period from October 2006 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the veteran 
for a VA audiologic examination to 
determine the etiology of his hearing 
loss and bilateral tinnitus disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

During the interview process, the 
examiner is to obtain a history from the 
veteran of any occupational or 
recreational noise trauma to which he may 
have been exposed, both before and after 
service.

Following a review of the claims folder 
and the examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's hearing loss 
and/or bilateral tinnitus are the result 
of any event or injury incurred during 
his active service, to include claimed 
in-service noise exposure.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



